DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 July 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/148226.  ‘226 corresponds to US PUB 2018/0074267 and reference to the ‘267 application is made because it is in English.  See for example figure 7 of ‘226.  It includes an adhesive layer (11a) (also see para 0065 of ‘267 which suggests that it is of the same or equivalent material as that in the present application) and a holding part comprising a bottom part (12a) on which the adhesive layer rests and plural side walls  by the cleaner.  Attempts to limit the (claimed) cleaner with reference to details of the object being cleaned (in this case, the lengths of the guide pins) (lines 16-18 of claim 1) do not further limit the structure of the claimed cleaning tool.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (USP 5,475,890).  The structure of the cleaner that is required by the claims pertains to a deformable “adhesive” material (2) and a holding part (such as 7 in fig 5a).  The holding part has facing sides which receive the adhesive material (2) and further wherein the exposed surface thereof protrudes beyond the tip portions of the side wall portions of the holding part.  The reference to the connector (with guide pin) is not a positive reference thereto and pertains solely to the article worked on by the claimed “cleaner”.  
 Allowable Subject Matter
Claims 4 and 5 are allowed.
Suggestion Regarding Claim 1: It is suggested that claim 1, if in fact applicant desires a claim with scope along the lines currently in claim 1, be changed to a method of cleaning claim that required all the limitations that currently are recited with regard to the adhesive layer and the holding part.  Such would impart much more significant meaning to lines 16-18 of (current) claim 1.
Response to Arguments
Applicant's arguments filed 9 July 2021 have been fully considered but they are not persuasive. The structure of the claimed “cleaner” is fairly straightforward, that being an adhesive layer and a holding part therefore including a bottom part (on which the adhesive layer rests) and at least one side wall part.  The nature of the adhesive in both ‘226 as well as Chen (see above) is such that it is assumed to be able to function in the manner described in lines 10-15 in claim 1.  Lines 16-18 of claim 1 are entirely functional and more importantly attempt to limit the “cleaner”by reference to a length of the guide pin (of the connector), which does not form part of the cleaner and instead is a part or object that is acted on by the cleaner during a (cleaning) operation of the cleaner.  A mere reference to the article acted on by an apparatus is not a positive recitation of the article.  See MPEP 2115.  The examiner is aware than lines 16-18 of claim 1 is in reference to, for example, figures 4A-4C of the present application.  It is suggested that applicant change claim 1 to a method of use that (i) includes all of the structure of the cleaner that is presently in claim 1 in a “providing step” and (ii) include a reference to the connector with a guide pin (and having the guide pin length).  Such would import much more weight into the last three lines of the claim 1.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723